Exhibit 10.1

OMNI ENERGY SERVICES CORP.

SECOND AMENDMENT AND WAIVER TO LOAN AGREEMENT

This Second Amendment and Waiver to Loan Agreement (the “Amendment”) is entered
into as of August 28, 2008, by and among OMNI ENERGY SERVICES CORP., a Louisiana
corporation (“OMNI”), each Subsidiary Borrower of OMNI party hereto
(collectively, the “Subsidiary Borrowers” and OMNI and the Subsidiary Borrowers
are collectively referred to as “Borrowers” and are each a “Borrower”), the
other Credit Parties signatory hereto, the Requisite Lenders signatory hereto,
and Fifth Third Bank, an Ohio banking corporation, as Agent (the “Agent).

PRELIMINARY STATEMENTS

A. The Borrowers, the other Credit Parties party thereto, the Lenders party
thereto and Fifth Third Bank, an Ohio banking corporation, as Agent are party to
a certain Amended and Restated Loan and Security Agreement, dated as of
April 23, 2008 (as previously amended, and it may be further amended, modified
or supplemented from time to time, the “Loan Agreement”). All capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Loan Agreement.

B. The Borrowers, the other Credit Parties, the Requisite Lenders and Fifth
Third Bank, as Agent, have agreed to amend the Loan Agreement, and waive certain
provisions thereunder, pursuant to the terms and conditions set forth in this
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. WAIVERS.

The Borrowers have informed the Agent that:

(a) on or before December 31, 2008, OMNI may issue capital stock and receive
cash proceeds as consideration therefore in an amount not to exceed $6,000,000
(any such amount received, the “Cash Equity Proceeds”);

(b) the following lien exists against the Headquarters Property (the “Existing
Violation”): a Junior Mortgage granted by OMNI in favor of Advantage Capital
Partners V Limited Partnership, Advantage Capital Partners VI Limited
Partnership, Advantage Capital Partners VII Limited Partnership, Advantage
Capital Partners VIII Limited Partnership and Advantage Capital Partners XI
Limited Partnership (formerly known as Advantage Capital Technology Fund,
L.L.C.), dated August 17, 2000, and recorded with the Clerk of Court of
Lafayette Parish, Louisiana on August 23, 2000, as File No. 00-032110 (the
“Advantage Mortgage”); and



--------------------------------------------------------------------------------

(c) OMNI intends to sell the real property it owns in Abbeville, Vermilion
Parish, Louisiana (the “Abbeville Sale”).

The Borrowers have requested that the Agent (i) waive compliance with
Section 2(d)(iv)(B) of the Loan Agreement solely with respect to the Cash Equity
Proceeds that OMNI uses to purchase fractionation tanks, (ii) waive compliance
with paragraph 7 of the Post-Closing Letter prior to the Second Amendment
Effective Date (the “Delivery Violation”), (iii) waive compliance with
Section 13(d) of the Loan Agreement and paragraph 7 of the Post-Closing Letter
solely with respect to the Abbeville Sale and the real property which is the
subject thereof (the “Abbeville Violation”), (iv) waive compliance with
Section 13(c) of the Loan Agreement solely with respect to the Advantage
Mortgage prior to the Second Amendment Effective Date (collectively with the
Existing Violation, the Delivery Violation and the Abbeville Violation, the
“Violations”), and (iii) waive any Event of Default arising solely from the
Violations.

Upon satisfaction of the conditions precedent set forth in Section 3 hereof (and
with respect to the Abbeville Violation only, subject to the payment by OMNI to
the Agent of the net cash proceeds from the Abbeville Sale for repayment of the
Revolving Loans, the Lender and the Agent hereby waive the Violations and each
and every Event of Default arising solely from the Violations. The Credit
Parties acknowledge that the waivers under this Section 1 are specifically
limited to the Violations and each and every Event of Default arising solely
from the Violations. Except as specifically amended and waived hereby, all of
the terms and conditions of the Loan Agreement shall stand and remain in full
force and effect.

SECTION 2. AMENDMENTS TO LOAN AGREEMENT AND POST CLOSING LETTER.

Upon satisfaction of the conditions precedent set forth in Section 3 hereof, the
Loan Agreement and Post Closing Letter shall be and hereby are amended as
follows:

Section 2.1. Amended Definitions. The definitions of “Capital Expenditures”,
“Commitment”, “Excess Availability”, “Maximum Loan Limit” and “Permitted Liens”
set forth in Section 1 of the Loan Agreement are hereby amended and restated in
their entirety to read as follows:

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers and their
Subsidiaries during such period that are required by generally accepted
accounting principles, consistently applied, to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) (collectively, “Fixed Assets”) on the balance
sheet of Borrowers and their Subsidiaries, less the net cash proceeds of the
Borrowers and their Subsidiaries received during such period from the sale of
any Fixed Assets that are replaced with similar like-kind Fixed Assets within
thirty (30) days of the date of such sale, net of reasonable

 

- 2 -



--------------------------------------------------------------------------------

direct costs and taxes paid as a direct result of such sale; provided that,
notwithstanding the foregoing, Capital Expenditures shall not include
expenditures of Cash Equity Proceeds, as defined in the Second Amendment, by the
Borrowers for the purchase of fractionation tanks. (For purposes of clarity, in
no event shall Eligible Inventory constitute Fixed Assets under this
definition.)

“Commitment” shall mean, for purposes of this Agreement and of certain of the
Subordination Agreements, any obligations of a lender to from time to time
advance funds under this Agreement or an Other Agreement or to from time to time
issue or provide assistance or other credit enhancements in connection with the
issuance of a Letter of Credit or the making of a Swing Loan under this
Agreement.

“Excess Availability” shall mean, as of any date of determination by Agent, the
lesser of (i) the Maximum Revolving Loan Limit less the sum of the outstanding
Revolving Loans, Swing Loans and Letter of Credit Obligations and (ii) the
Revolving Loan Limit less the sum of the outstanding Revolving Loans, Swing
Loans and Letter of Credit Obligations, in each case as of the close of business
on such date and assuming, for purposes of calculation, that all accounts
payable which remain unpaid more than sixty (60) days after the agreed upon due
date between OMNI and the vendor, all taxes due and payable as of the close of
business on such date are treated as additional Revolving Loans outstanding on
such date.

“Maximum Loan Limit” shall mean Seventy-Five Million and No/100 Dollars
($75,000,000).

“Permitted Liens” shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which the applicable Credit Party
has maintained adequate reserves; (ii) liens and security interests in favor of
Agent; (iii) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a material adverse effect on a Credit Party’s ability to use
such real property for its intended purpose in connection with such Credit
Party’s business; (iv) liens in connection with purchase money indebtedness and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets

 

- 3 -



--------------------------------------------------------------------------------

the purchase of which was financed by such purchase money indebtedness or which
is the subject of such capitalized leases; (v) liens and security interests in
favor of a Subordinated Lender so long as such liens and security interests are
fully subordinated pursuant to the applicable Subordination Agreement to the
liens and security interests in favor of Agent; (vi) liens set forth on
Schedule 1 hereto; (vii) liens specifically permitted by Agent in writing;
(viii) involuntary liens securing amounts less than $100,000 and which are
released or for which a bond acceptable to Agent in its Permitted Discretion has
been posted within ten (10) days of its creation; (ix) the judgment lien against
Trussco, Inc. in favor of Dunhill Resources Inc. for the amount of $15,708, as
evidenced by the abstract of judgment filed in Lafayette Parish, Louisiana on
November 15, 2005, but only to the extent that the holder of such judgment has
not commenced the execution or enforcement of such judgment and (x) the
Advantage Mortgage, as defined in the Second Amendment, to the extent it
encumbers the Headquarters Property (provided that the existence of such
judgment as a Permitted Lien under this paragraph shall not prevent Agent from
establishing reserves from time to time under this Agreement against the
Revolving Loan Limit on account of such judgment).

Section 2.2. Amended Definition. The pricing grid in the definition of
“Applicable Margin” in Section 1 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

 

LEVEL

  

LEVERAGE RATIO

   REVOLVING LOANS           TERM A LOANS     LETTERS OF
CREDIT             Base Rate
Loans     LIBOR Rate
Loans     Commitment
Fee     Base Rate
Loans     LIBOR Rate
Loans        

I

   Greater than or equal to 2.00    1.25 %   2.75 %   0.40 %   1.75 %   3.25 %  
2.75 %

II

   Equal to or greater than 1.50 but less than 2.00    1.00 %   2.50 %   0.35 %
  1.50 %   3.00 %   2.50 %

III

   Equal to or greater than 1.00 but less than 1.50    .75 %   2.25 %   0.30 %  
1.25 %   2.75 %   2.25 %

IV

   Less than 1.00    0.50 %   2.00 %   0.25 %   1.00 %   2.50 %   2.00 %

Section 2.3. Additional Definitions. Section 1 of the Loan Agreement is hereby
amended by interesting the following defined terms in their appropriate
alphabetical locations:

 

- 4 -



--------------------------------------------------------------------------------

“Advantage Litigation” shall mean the lawsuit described in part 2 of Schedule
11(g) hereof and all related legal proceedings.

“Agent’s Quoted Rate” shall have the meaning specified in subsection 2(h)(ii)
hereof.

“Second Amendment” shall mean that Second Amendment and Waiver to Loan Agreement
dated as of August 28, 2008, by and among the Borrowers, the other Credit
Parties signatory thereto and Fifth Third Bank, an Ohio banking corporation, as
Lender and Agent.

“Second Amendment Effective Date” shall mean August     , 2008.

“Swing Line” shall mean, the credit facility for making Swing Loans described in
subsection 2(h) hereof.

“Swing Loan” and “Swing Loans” shall each have the meaning specified in
subsection 2(h)(i) hereof.

“Term A Loan Limit” means eighty percent (80%) of the net orderly liquidation
value of the Equipment of the Credit Parties as expressed in the most recent
machinery and equipment appraisals of such Equipment performed by an appraiser
or appraisers selected by the Borrowers and acceptable to the Agent in its sole
discretion; provided that, the aggregate net orderly liquidation value of such
Equipment as expressed in such appraisals shall be reduced dollar for dollar by
the net orderly liquidation value of any Equipment sold by a Credit Party after
the date of the most recent appraisal of the Equipment owned by such Credit
Party and shall be increased dollar for dollar by the purchase price of any
Equipment acquired by a Credit Party after the most recent appraisal of the
Equipment owned by such Credit Party.

Section 2.4. Revolving Loans. The first and second paragraphs of subsection 2(a)
of the Loan Agreement are hereby amended and restated in their entirety to read
as follows:

(a) Revolving Loans. Subject to the terms and conditions of this Agreement and
the Other Agreements, each Lender, severally and not jointly, agrees to make its
Pro Rata Share of revolving loans and advances (the “Revolving Loans”) requested
by each Borrower and approved by Agent in its Permitted Discretion, up to such
Lender’s Revolving Loan Commitment so long as after giving effect to such
Revolving Loans, the sum of the aggregate unpaid principal balance of the
Revolving Loans, Swing Loans and

 

- 5 -



--------------------------------------------------------------------------------

the Letter of Credit Obligations does not exceed an amount up to the sum of the
following sublimits (the “Revolving Loan Limit”):

(i) up to eighty-five percent (85%) of the face amount (less maximum discounts,
credits and allowances which may be taken by or granted to Account Debtors in
connection therewith in the ordinary course of such Borrower’s business) of
Borrowers’ Eligible Accounts; plus

(ii) up to the lesser of (x) fifty percent (50%) of the lower of cost or market
value of Industrial Lift’s Eligible Inventory and (y) $1,000,000; plus

(iii) up to the lesser of (x) thirty percent (30%) of the lower of cost or
market value of Borrowers’ Eligible Spare Parts Inventory and (y) $250,000;
minus

(iv) Availability Reserve and such other reserves as Agent elects, in its
Permitted Discretion, to establish from time to time;

provided, that the Revolving Loan Limit shall in no event exceed Twenty-Five
Million and No/100 Dollars ($25,000,000) (such result being the “Maximum
Revolving Loan Limit”).

The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the sum of (x) the
Letter of Credit Obligations and (y) the unpaid principal balance of the Swing
Loans and (ii) the Maximum Revolving Loan Limit minus the sum of (x) the Letter
of Credit Obligations and (y) the unpaid principal balance of the Swing Loans.
If at any time the outstanding Revolving Loans exceed either the Revolving Loan
Limit or the Maximum Revolving Loan Limit, in each case minus the sum of (x) the
Letter of Credit Obligations and (y) the unpaid principal balance of the Swing
Loans, Borrowers shall immediately, and without the necessity of demand by
Agent, pay to Agent such amount as may be necessary to eliminate such excess and
Agent shall apply such payment to the Revolving Loans and Swing Loans in such
order as Agent shall determine in its sole discretion with any remaining balance
to be held by Agent as security for the Letter of Credit Obligations; provided
that Agent may, in its sole discretion, permit such excess (the “Interim
Advance”) to remain outstanding and continue to advance Revolving Loans to
Borrowers on behalf of Lenders without the consent of any Lender for a period of
up to thirty (30) calendar days, so long as (i) the amount of the Interim

 

- 6 -



--------------------------------------------------------------------------------

Advances does not exceed at any time Two Million and No/100 Dollars
($2,000,000), (ii) the aggregate outstanding principal balance of the Revolving
Loans does not exceed the Maximum Revolving Loan Limit minus the sum of (x) the
Letter of Credit Obligations and (y) the unpaid principal balance of the Swing
Loans, and (iii) Agent has not been notified by Requisite Lenders to cease
making such Revolving Loans. If the Interim Advance is not repaid in full within
thirty (30) calendar days of the initial occurrence of the Interim Advance, no
future advances may be made to Borrowers without the consent of all Lenders
until the Interim Advance is repaid in full.

Section 2.5. Sale of Assets. Subsection 2(d)(iv)(A) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

(A) Sales of Assets. Upon receipt of the proceeds of the sale or other
disposition of any real property, Equipment or Inventory exceeding $100,000 per
item, or if any real property, Inventory or Equipment is damaged, destroyed or
taken by condemnation in whole or in part, the proceeds thereof (net of the
reasonable costs and fees incurred in a sale or other disposition) shall be paid
by such Credit Parties to Agent, for the benefit of Agent and Lenders, as a
mandatory prepayment of the Term A Loans, such payment to be applied against the
remaining installments of principal in the inverse order of their maturities
until such Term A Loans, are repaid in full, and then against the other
Liabilities, as determined by Agent, in its sole discretion; provided that,
notwithstanding the foregoing, the proceeds of the Abbeville Sale, as defined in
the Second Amendment, net of the reasonable costs and fees incurred in the sale,
shall be paid to the Agent, for the benefit of the Lenders, to be applied as a
mandatory prepayment of the Revolving Loans. Notwithstanding the foregoing, with
respect to all proceeds from sales or other dispositions of Equipment that do
not exceed $500,000 in the aggregate in any Fiscal Year, Credit Parties shall
deliver such proceeds to Agent and concurrently therewith deliver to Agent
written notice and evidence detailing the nature of such proceeds, and upon
receipt of such proceeds, Agent shall first apply such proceeds against the
outstanding Revolving Loans until paid in full and then to the Swing Loans until
paid in full and thereafter, if Borrowers do not replace such Equipment with
similar Equipment having equal or greater market value (as determined by Agent)
than the Equipment sold or otherwise disposed of within thirty (30) days of such
sale or disposition (or in the case of an involuntary disposition pursuant to
which any insurance proceeds have been paid, forty-five (45) days after the
receipt of such

 

- 7 -



--------------------------------------------------------------------------------

proceeds) or if an Event of Default occurs before the expiration of that period,
Agent shall make a Revolving Loan on Borrowers’ behalf in an amount equal to the
portion of such proceeds that has not been re-borrowed pursuant to one or more
Revolving Loans to replace such Equipment and shall apply the proceeds of such
Revolving Loan against the Term A Loan in accordance with the preceding
sentence; provided that, notwithstanding anything to the contrary in this
paragraph (A), no Credit Party shall be obligated to make a mandatory prepayment
pursuant to this paragraph to the extent that a Credit Party uses the proceeds
of any sale, other disposition, condemnation or casualty event to acquire
similar Equipment having equal or greater market value within thirty (30) days
of such sale, other disposition, condemnation or casualty event. (For the
purposes of clarifying the foregoing, after the first $500,000 of proceeds from
sales or other dispositions of Equipment by the Credit Parties in the aggregate
in any Fiscal Year, no mandatory prepayment shall be required under this
paragraph (A) if the proceeds of the item sold, otherwise disposed of, damaged
in casualty event or taken by condemnation are $100,000 or less.)

Section 2.6. Swing Line Facility. A new subsection 2(h) shall be and hereby is
added to the Loan Agreement immediately following subsection 2(g) of the Loan
Agreement to read as follows:

(h) Swing Loans. (i) Generally. Subject to the terms and conditions of this
Agreement and the Other Agreements, at any time there are two or more Lenders
with Revolving Loan Commitments party hereto, the Agent may, in its sole
discretion, from time to time, make loans to each Borrower (individually a
“Swing Loan” and collectively the “Swing Loans”) which Swing Loans shall not in
the aggregate at any time outstanding exceed $3,000,000; provided, however, the
sum of the Revolving Loans, Swing Loans and Letter of Credit Obligations at any
time outstanding shall not exceed the aggregate Revolving Loan Commitments in
effect at such time. The Swing Loans may be availed of by the Borrowers from
time to time and borrowings thereof may be repaid and the Swing Line may be used
again during the period ending on the Revolving Loan Termination Date; provided
that, each Swing Loan and accrued interest thereon must be repaid on the last
day of the Interest Period applicable thereto and any Swing Loans not repaid
prior to the Revolving Loan Termination Date shall be repaid on such date with
interest accrued thereon. Each Swing Loan shall be in a minimum amount of
$250,000 or such greater amount which is an integral multiple of $100,000.

 

- 8 -



--------------------------------------------------------------------------------

(ii) Requests for Swing Loans. Each Borrower shall give the Agent prior notice,
no later than 10:00 a.m. (Cincinnati time) on the date upon which such Borrower
requests that any Swing Loan be made, of the amount and date of such Swing Loan,
and the Interest Period requested therefor. Within 30 minutes after receiving
such notice, the Agent shall in its discretion quote an interest rate to such
Borrower at which the Agent would be willing to make such Swing Loan available
to such Borrower for the Interest Period so requested (the rate so quoted for a
given Interest Period being herein referred to as “Agent’s Quoted Rate”). The
Borrowers acknowledge and agree that the interest rate quote is given for
immediate and irrevocable acceptance. If a Borrower does not so immediately
accept the Agent’s Quoted Rate for the full amount requested by such Borrower
for such Swing Loan, the Agent’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans that are
Revolving Loans to the Base Rate as from time to time in effect. Anything
contained in the foregoing to the contrary notwithstanding and without
limitation thereof, the Agent shall not be obligated to make more than one Swing
Loan during any one day. As an accommodation to Borrowers, Agent may permit
telephone requests for Swing Loans, which the Borrowers shall promptly confirm
in writing. Unless a Borrower specifically directs Agent in writing not to
accept or act upon telephonic communications from such Borrower, Agent shall
have no liability to Borrowers for any loss or damage suffered by a Borrower as
a result of Agent’s honoring in good faith of any requests, execution of any
instructions or authorizations communicated to it telephonically and Agent shall
have no duty to verify the origin of any such communication or the authority of
the Person making it.

Each Borrower hereby irrevocably authorizes Agent to disburse the proceeds of
each Swing Loan as follows: such proceeds shall be disbursed by Agent in lawful
money of the United States of America in immediately available funds, by wire
transfer or Automated Clearing House (ACH) transfer to such bank account as may
be agreed upon by the Borrowers and Agent from time to time, or elsewhere if
pursuant to a written direction from the Borrowers.

(iii) Refunding of Swing Loans. In its sole and absolute discretion, the Agent
may at any time, on behalf of the Borrowers (which the Borrowers hereby
irrevocably authorize the Agent to act on their behalf for such purpose) and
with notice to the Borrowers, request each Lender to make a Revolving Loan in
the

 

- 9 -



--------------------------------------------------------------------------------

form of a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
(with respect to Revolving Loans and Revolving Loan Commitments) of the amount
of the Swing Loans outstanding on the date such notice is given. Unless an Event
of Default described in Section 15(g) or 15(h) exists with respect to any
Borrower, regardless of the existence of any other Event of Default, each Lender
shall make the proceeds of its requested Revolving Loan available to the Agent,
in immediately available funds, at the Agent’s principal office in Cincinnati,
Ohio, before 12:00 Noon (Cincinnati time) on the Business Day following the day
such notice is given. The proceeds of such Revolving Loans shall be immediately
applied to repay the outstanding Swing Loans.

(iv) Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan in the requested amount when requested by the Agent pursuant to
Section 2(h)(iii) above (because an Event of Default described in Section 15(g)
or 15(h) exists with respect to any Borrower or otherwise), such Lender will, by
the time and in the manner such Revolving Loan was to have been funded to the
Agent, purchase from the Agent an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Pro Rata Share (with respect
to Revolving Loans and Revolving Loan Commitments) of the aggregate principal
amount of Swing Loans that were to have been repaid with such Revolving Loans;
provided that the foregoing purchases shall be deemed made hereunder without any
further action by such Lender or the Agent. Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its Pro
Rata Share (with respect to Revolving Loans and Revolving Loan Commitments) of
each payment of principal received on the Swing Loan and of interest received
thereon accruing from the date such Lender funded to the Agent its participation
in such Loan. The several obligations of the Lenders under this subsection
2(h)(iv) shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against any
Borrower, any other Lender or any other Person whatever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any Event
of Default or by any reduction or termination of any Revolving Loan Commitment
of any Lender, and each payment made by a Lender under this subsection 2(h)(iv)
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(v) If, for any reason, a Swing Loan is paid prior to the last Business Day of
any Interest Period, each Borrower agrees to

 

- 10 -



--------------------------------------------------------------------------------

indemnify Agent and each Lender against any loss (including any loss on
redeployment of the deposits or other funds acquired by Agent or such Lender to
fund or maintain such Swing Loan) cost or expense incurred by Agent or such
Lender as a result of such prepayment.

Section 2.7. Interest Rate. Subsection 4(a)(ii) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(ii) With respect to each LIBOR Rate Loan, the Applicable Margin plus the LIBOR
Rate for the applicable Interest Period, such rate to remain fixed for such
Interest Period, and with respect to each Swing Loan, the interest rate
expressed in Section 2(h)(ii) hereof with respect to such Swing Loan for the
applicable Interest Period, such rate to remain fixed for such interest period.
“Interest Period”, with respect to each LIBOR Rate Loan, shall mean any
continuous period of (1) one, two (2) or three (3) months, as selected from time
to time by a Borrower by irrevocable notice (in writing by telecopy) given to
Agent not less than three (3) Business Days prior to the first day of each
respective Interest Period, and “Interest Period” with respect to each Swing
Loan shall mean a continuous period commencing on the first day the respective
Swing Loan is advanced and ending on the date 1 to 5 days thereafter as mutually
agreed by a Borrower and the Agent; provided that: (A), with respect to each
LIBOR Rate Loan, each such period occurring after such initial period shall
commence on the day on which the immediately preceding period expires; (B) each
Interest Period shall be such that its expiration occurs on or before the
Revolving Loan Termination Date; and (C), with respect to each LIBOR Rate Loan,
if for any reason a Borrower shall fail to timely select a period, then such
Loans shall continue as, or revert to, Base Rate Loans. With respect to each
LIBOR Rate Loan, for purposes of determining an Interest Period, a month means a
period starting on one day in a calendar month and ending on a numerically
corresponding day in the next calendar month, provided, however, if an Interest
Period begins on the last day of a month or if there is no numerically
corresponding day in the month in which an Interest Period is to end, then such
Interest Period shall end on the last Business Day of such month. With respect
to each LIBOR Rate Loan, interest shall be payable on the last Business Day of
the applicable Interest Period.

Section 2.8. Term A Loan. The following paragraph shall be added to subsection
2(b) of the Loan Agreement immediately following the second paragraph of such
subsection:

 

- 11 -



--------------------------------------------------------------------------------

The aggregate unpaid principal balance of the Term A Loans shall not at any time
exceed the Term A Loan Limit. If at any time the outstanding Term A Loans exceed
the Term A Loan Limit, Borrowers shall immediately, and without the necessity of
demand by Agent, pay to Agent such amounts as may be necessary to eliminate such
excess and Agent shall apply such payment to the Term A Loans against the
remaining installments of principal thereof in the inverse order of the
maturities. Payments under this paragraph shall be applied first to Base Rate
Loans until payment in full thereof with any balance applied to LIBOR Rate Loans
in the order in which their Interest Periods expire.

Section 2.9. Commitment Fees. Subsection 4(c)(ii) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

Borrowers shall jointly and severally pay to Agent, for the ratable benefit of
Lenders with Revolving Loan Commitments, a commitment fee for the Revolving
Loans on the difference between the Maximum Revolving Loan Limit and the average
daily balance of the Revolving Loans plus the Letter of Credit Obligations for
each month (provided that Swing Loans outstanding from time to time shall be
deemed to be outstanding Revolving Loans of the Agent for the purpose of
computing the commitment fee payable under this Section), which fee shall be
fully earned by Lenders and payable monthly in arrears on the last Business Day
of each month and shall be determined by reference to the rate per annum
therefor set forth in the definition of Applicable Margin. The fees under this
subsection 4(c)(ii) shall be calculated on the basis of a 360 day year.

Section 2.10. Deliveries. Subsections 9(a) and 9(f) of the Loan Agreement are
hereby amended and restated in their entirety to read as follows:

(a) Borrowing Base Certificate. Credit Parties shall deliver to Agent, within 7
days after the last day of each calendar week, except at all times after the
Borrowers have achieved a Leverage Ratio of 1.0 to 1.0 or less, after which
event, delivery shall be within 15 days after the last day of each calendar
month: (x) a Borrowing Base Certificate showing the computation of the Revolving
Loan Limit in reasonable detail as of the close of business on the last day of
the immediately preceding week or month, as applicable, together with such other
information as therein required, prepared by OMNI and certified to by its chief
financial officer or another officer of OMNI acceptable to the Agent and (y) an
Accounts aging, an accounts payable aging, a cash reconciliation, and an
inventory stock status report, each in

 

- 12 -



--------------------------------------------------------------------------------

reasonable detail prepared by OMNI and certified to by its chief financial
officer or another officer of OMNI acceptable to the Agent.

(f) Other Information. Promptly following request therefor by Agent, Credit
Parties shall deliver to Agent, such other business or financial data, reports,
appraisals and projections as Agent may reasonably request.

Section 2.11. Indebtedness. The “3,000,000” amount expressed in subsection 13(b)
of the Loan Agreement is hereby deleted and replaced with the following amount:
“$5,000,000”.

Section 2.12. Amended Default. Subsection 15(i) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(i) Judgment. The entry of any judgments or orders (other than judgments or
orders in the Advantage Litigation, the Klug Litigation and the Monosep
Litigation) aggregating against any Credit Party to the extent that aggregate
claims under such judgments or orders (including, without limitation, any
settlement agreements related thereto) that insurance proceeds would not be
available for the satisfaction of exceed $625,000 that remains in effect for
thirty (30) days after such entry without a stay of enforcement or execution.

Section 2.13. New Default. A new subsection 15(s) of the Loan Agreement shall be
and hereby is added to the Loan Agreement immediately following subsection 15(r)
of the Loan Agreement to read as follows:

(s) Advantage Judgment. The entering of any judgments or orders in the Advantage
Litigation to the extent that the aggregate claims under such judgments or
orders (including, without limitation, any settlement agreements related
thereto) plus attorneys fees and expenses incurred in connection with such
litigation after the Second Amendment Effective Date exceed $1,600,000 in total
amount, or such greater amount as approved by the Agent in its reasonable
discretion.

Section 2.14. Remedies Upon an Event of Default. Subsection 16(b) of the Loan
Agreement is hereby amended by restating in its entirety that portion thereof
immediately following “any balance of such Proceeds may be applied by Agent
toward the payment of such of the Liabilities, whether due or to become due, in
the following order” to read as follows:

first, to pay any fees, indemnities and expense reimbursements (including,
without limitation, any outstanding protective advances) then due to the Agent,
second, ratably in accordance

 

- 13 -



--------------------------------------------------------------------------------

with each Lender’s Pro Rata Share, to pay any fees, indemnities and expense
reimbursements then due to the Lenders, third, to the payment of principal of
and interest on the Swing Loans until paid in full, fourth, ratably to pay any
interest due in respect of the Loans other than Swing Loans, fifth, to pay or
prepay the principal amount of all Interim Advances and all Disproportionate
Advances (provided, however, the applicability of this Section shall not affect
a Lender’s obligation to settle from time to time with Agent as required under
and in accordance with Section 18 of this Agreement), sixth, ratably in
accordance with each Lender’s Pro Rata Share, to pay all other principal amounts
then due and payable with respect to the Loans other than Swing Loans, seventh,
to the Agent, in an amount equal to one hundred ten percent (110%) of the
undrawn amount of the outstanding Letters of Credit to be held as cash
collateral for payment of such Liabilities, eighth, ratably in accordance with
each Lender’s Pro Rata Share, to payment of all other Liabilities (excluding any
Liabilities arising pursuant to an Interest Rate Agreement secured by this
Agreement (collectively, the “Secured Hedge Liabilities”) and excluding any
Funds Transfer and Deposit Account Liabilities), ninth, ratably to the payment
of all Secured Hedge Liabilities, tenth, ratably to the payment of Funds
Transfer and Deposit Account Liabilities, and eleventh, to Borrowers or the
Person(s) legally entitled thereto provided that if any Liabilities shall not
have been indefeasibly paid in full, in cash, any surplus otherwise payable
under clause eleven shall continue to be held as Collateral hereunder and shall
continue to be subject to the terms and conditions hereof until such Liabilities
shall have been indefeasibly paid in full, in cash and such surplus may be used
by Agent to pay any such Liabilities which from time to time become due and
payable. Borrowers shall remain liable to Agent and Lenders for any
deficiencies.

Section 2.15. Amendment to Post Closing Letter. The date “July 24, 2008”
referred to in paragraph 7 of the Post Closing Letter is hereby deleted and
replaced with the date “August 29, 2008”.

Section 2.16. Termination of DD Term Loan Facility. The credit facility for DD
Term Loans provided for in subsection 2(c) of the Loan Agreement is hereby
terminated in its entirety, and no Borrower has any rights to request any DD
Term Loan. Notwithstanding anything to the contrary in the Loan Agreement, the
DD Term Loan Commitment of each Lender is and at all times hereafter shall be
$0.00. Each party hereto acknowledges and agrees that there are no DD Term Loans
outstanding as of the Second Amendment Effective Date.

Section 2.17. Amendment to Loan Agreement Signature Blocks. The Loan Agreement
signature pages include the signatures of B.E.G. Liquid Mud Services Corp. and
Industrial Lift Truck & Equipment Co., Inc. in the section for signatures by
Credit Parties that are not

 

- 14 -



--------------------------------------------------------------------------------

Borrowers. This placement was made in error and by way of this Amendment, the
Loan Agreement signature pages are amended to transfer the signatures of B.E.G.
Liquid Mud Services Corp. and Industrial Lift Truck & Equipment Co., Inc. from
the section for Credit Parties that are not Borrowers to the section for
Borrowers and to place such signatures of B.E.G. Liquid Mud Services Corp. and
Industrial Lift Truck & Equipment Co., Inc. immediately below the signature of
OMNI Energy Transportation Corp.

SECTION 3. CONDITIONS PRECEDENT.

This Amendment shall become effective upon the satisfaction of the following
conditions precedent:

Section 3.1. The Agent and OMNI shall have received a fully executed copy of
this Amendment executed by the Borrowers, the other Credit Parties and the
Lenders and a fully executed copy of the Fee Letter amendment dated August 28,
2008 executed by OMNI and the Agent.

Section 3.2. The Borrower shall have delivered to the Agent the contract for the
Abbeville Sale, which contract shall be reasonably acceptable to the Agent in
form and substance.

Section 3.3. All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to the Agent.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

The Credit Parties represent and warrant that (i) each of the representations
and warranties set forth in Section 11 of the Loan Agreement is true and correct
on and as of the date of this Amendment after giving effect to this Amendment as
if made on and as of the date hereof and as if each reference therein to the
Loan Agreement referred to the Loan Agreement as amended hereby; (ii) as of the
date hereof and on the Second Amendment Effective Date, no Event of Default
exists and no event exists that, with the passage of time or the giving of
notice, will become an Event of Default; (iii) as of the date hereof and after
giving effect hereto, there are no DD Term Loans outstanding; and (iv) without
limiting the effect of the foregoing, the Credit Parties execution, delivery and
performance of this Amendment has been duly authorized, and this Amendment has
been executed and delivered by duly authorized officers of each Credit Party.

SECTION 5. COLLATERAL.

The Borrowers and the other Credit Parties have heretofore executed and
delivered to the Agent the Other Documents and the Borrowers hereby agree that
notwithstanding the execution and delivery of this Amendment, (i) except as
specifically amended herein, the Other Agreements shall remain in full force and
effect (ii) the Loan Agreement and the Other Agreements shall secure the
Liabilities, and (iii) the rights and remedies of the Lenders under the

 

- 15 -



--------------------------------------------------------------------------------

Loan Agreement and the Other Agreements, the obligations of the Credit Parties
thereunder, and any liens or security interests created or provided for
thereunder shall be and remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Loan Agreement and the Other Agreements as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

SECTION 6. MISCELLANEOUS.

(a) Except as specifically amended or waived herein, the Loan Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Loan Agreement or
any Other Agreement, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Loan Agreement or any Other Agreement,
any reference in any of such items to the Loan Agreement being sufficient to
refer to the Loan Agreement, as amended hereby.

(b) The Borrowers agree to pay on demand all costs and expenses of or incurred
by the Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the reasonable fees and expenses of
counsel for the Agent.

(c) This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each of which
when so executed shall be an original but all of which shall constitute one and
the same instrument. This Amendment shall be governed by the internal laws of
the State of Illinois.

[SIGNATURE PAGES TO FOLLOW]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment and Waiver to Loan
Agreement as of the date first set forth above.

 

“BORROWERS” OMNI ENERGY SERVICES CORP. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

CHARLES HOLSTON, INC. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

TRUSSCO, INC. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

OMNI ENERGY SEISMIC SERVICES, L.L.C. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

PREHEAT, INC. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Second Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

RIG TOOLS, INC. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

OMNI LABOR CORPORATION By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

OMNI ENERGY TRANSPORTATION CORP. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

B.E.G. LIQUID MUD SERVICES CORP. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

INDUSTRIAL LIFT TRUCK & EQUIPMENT CO., INC. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Second Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

The following Persons are signatories to this Second Amendment and Waiver to
Loan Agreement in their capacity as a Credit Party and not as a Borrower.

 

“CREDIT PARTIES” OMNI ENERGY SERVICES CORP.—MEXICO By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

TRUSSCO PROPERTIES, L.L.C. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

OMNI AVIATION CORP. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

AMERICAN HELICOPTERS INC. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

BMJ INDUSTRIAL INVESTMENTS, LLC By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Second Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

OMNI PROPERTIES CORP. By:  

/s/ Ronald Mogel

Name:   Ronald Mogel Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Second Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

“LENDERS” FIFTH THIRD BANK , an Ohio banking corporation, as Agent and a Lender
By:  

/s/ Loren G. Willet

Name:   Loren G. Willet Title:   Vice President

[Signature Page to Second Amendment and Waiver to Loan Agreement]